DETAILED ACTION
Status of the Claims
	Claims 1-6 are pending in the instant application and are being examined on the merits herein.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The U.S. effective filing date has been determined to be 10/10/2017, the filing date of the document PCT/JP2017/036619. Applicant's priority claim of 10/11/2016 the filing date of the document JAPAN 2016-2000402, is acknowledged, however no English translation of the foreign priority document JAPAN 2016-2000402 has been provided. Accordingly, priority to the foreign priority document cannot be 
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
	Claims 1-6 remain rejected under 35 U.S.C. 103 as being unpatentable over KOIZUMI (US 2012/0040001; published February, 2012).
Applicants Claims
	Applicants claim an excipient comprising: (i) one or more hardening agents selected from the group consisting of maltitol, isomalt, maltose, and lactose; (ii) starch comprising at least one selected from the group consisting of tapioca starch, corn starch, potato starch and rice starch, and (iii) crystalline cellulose wherein the excipient comprises 6 to 18 parts by mass of the crystalline cellulose per 100 parts by mass starch (instant claim 1). Applicants further claim the excipient according to claim 1, comprising 5-20 parts by mass crystalline cellulose and 0.2 to 10 parts by mass of the hardening agent per 100 parts by mass of the starch (instant claim 2). Applicants further claim the starch is tapioca starch (instant claim 3).
	Applicants claim a tablet comprising: the excipient according to claim 1; and a powder serving as a raw material (instant claim 5). Applicants further claim the tablet according to claim 5, wherein the ratio of the content of the powder to the content of the excipient is 6.4 or less (instant claim 6). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            KOIZUMI teaches disintegrating particle compositions and tablets made therefrom (see whole document). KOIZUMI teaches that their disintegrating particle composition is prepared by wet-granulating a starch, a water-soluble binding agent, and if needed a molding agent such as crystalline cellulose (abstract, [0019])(instant claim 1, crystalline cellulose). KOIZUMI teaches that the binding agents include maltitol, lactose, and maltose ([0023])(instant claim 1, maltitol, maltose lactose). KOIZUMI further teaches that examples of starches include tapioca starch ([0021])(instant claim 3). KOIZUMI further teaches that “In the powder composition comprising starch and a water-soluble binding agent, the ratio of a starch to a water-soluble binding agent is 1:0.01-0.75 […]. In the case that the powder composition contains a further molding agent, the ratio of the starch to the molding agent is 1:0.01-1 […].” (i.e. 100:1-100) ([0027]). The examiner is reading the ratio 1:0.01-0.75  as encompassing 1-75 parts water soluble binding agent (e.g. maltose, lactose, maltose) to 100 parts starch, or for every 100 parts starch 1-75 parts water soluble binding agent (e.g. maltose, lactose, maltose)(instant claim 2, amount of hardening agent in the range of 1-75 parts per 100 parts starch). The examiner is reading the ratio 1:0.01-1 as encompassing 1-100 parts molding agent (e.g. crystalline cellulose) per 100 parts starch (i.e. amount of crystalline cellulose in the range of 1-100 parts per 100 parts starch). MPEP §2144.05: “In the case where the 
	KOIZUMI further teaches that the powder composition comprising starch and a water-soluble binding agent may be prepared by wet granulation ([0032]-[0033]) to form granules of the particle composition having a size in the range of 1-500 microns ([0029]).
	KOIZUMI further teaches that “1-99 parts by weight of the particle composition, 0.01-5 parts by weight of a lubricant, 1-99 parts by weight of at least one material selected from among an excipient, a disintegrating agent and a binding agent and 0.01-60 parts by weight of an effective ingredient are incorporated based on 100 parts by weight of the whole tablet.” [emphasis added] ([0042]) (instant claims 5; “A tablet”). KOIZUMI further teaches Examples including tablets produced from a particle composition and glyceryl behenate (a powder serving as a raw material ) in an amount of 99.8 parts by weight of granulated matter (i.e. the powder composition)  and 0.2 parts by weight glyceryl behenate (i.e. an excipient) (Examples 7-8)(instant claim 6). KOIZUMI teaches Example 1 which includes 79 parts starch (64 + 15) and 8.5 parts crystalline cellulose which is about 10.8 parts crystalline cellulose per 100 parts starch ((8.5*100)/79) which is within the claimed range of “wherein the excipient comprises 6 to 18 parts by mass of the crystalline cellulose per 100 parts by mass of starch” (instant claim 1, lines 6-7).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KOIZUMI is that KOIZUMI does not expressly teach a specific embodiment of the instantly claimed composition(s). However, it would have required no more than an ordinary skill in the art pertaining to pharmaceutical formulation to produce a particle composition including one or more hardening agents such as maltitol, maltose, and lactose; a starch wherein the starch is tapioca starch, and  a molding agent such as crystalline cellulose (i.e. an excipient comprising one or more hardening agents selected from maltitol, lactose, and maltose; starch; and crystalline cellulose) per the teaching/disclosure if KOIZUMI in view of the ordinary level of skill in the art pertaining pharmaceutical formulations. Furthermore, the teachings of KOIZUMI are squarely directed at disintegrating particle compositions (title, abstract) which is consistent with the instant Application, and KOIZUMI teaches the same effect as that claimed by Applicants in the instant case, particularly rapid disintegration and excellent characteristic with respect to the hardness (abstract, [0001] through [0007]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a tablet from an excipient powder and a particle composition including one or more hardening agents such as maltitol, maltose, and lactose; a starch wherein the starch is tapioca starch, and  a molding agent such as crystalline cellulose, as suggested by KOIZUMI, and produce the instantly claimed invention in order to produce a pharmaceutical or supplement tablet having a good disintegrating property, a good hardness such that the tablet can be easily taken by aged, infants and patients having difficulty in swallowing, as suggested by KOIZUMI ([0002], [0014] & [0015]).
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
04/09/2021 have been fully considered but they are not persuasive.
	Applicants argue that the insantly claimed invention achieved superior effects in terms of disintegration property and hardness of the tablet (p. 6, lines 12-24). Applicants further argue that the inventor’s Declaration under 37 C.F.R. §1.132 filed 09/11/2020 demonstrates the criticality of the content of the crystalline cellulose in the presently claimed invention.
	Applicants argue that “the ratio of the starch to the molding agent is 1:0.01-1 […]. The range is very broad.” (p. 10, last paragraph). Applicants criticize Examples 1 and 6 as lacking the claimed hardening agent (p.11, paragraph 1-2).
	In respones the examiner maintains that the range disclosed by KOIZUMI overlaps with the claimed range, and KOIZUMI teaches the same effect as that claimed by Applicants in the instant case, particularly rapid disintegration and excellent characteristic with respect to the hardness (abstract). Specifically, regarding Examples 1 & 6 the “hardening agent” dicosed in these examples is xylitol. And KOIZUMI claims:

    PNG
    media_image1.png
    188
    529
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    121
    528
    media_image2.png
    Greyscale

([0023]). Thus, it is clear that KOIZUMI teaches the equivalence of the instantly claimed species an xylitol. 
	Applicants further provide additional evidence showing a different hardness and disintegration property (Declaration under 37 C.F.R. §1.132 filed 04/09/2021) which data has been fully considered by the examiner.
	Firstly, only claim 5 is directed at a tablet that would have a hardness and a disintegration property, and secondly the claims do not require any disintegration or hardness property and are not limited to the diclosed/demonstrated examples. Accordingly, the results are not considered commensurate with the results shown, and given that KOIZUMI teaches the same effect as that claimed by Applicants in the instant case, particularly rapid disintegration and excellent characteristic with respect to the hardness (abstract). Thus, one of ordinary skill in the art would have optimized the amounts of ingredients within the ranges taught by KOIZUMI and arrived at the claimed invention.
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  

Conclusion
	Claims 1-6 are pending and have been examined on the merits. Claims 1-6 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IVAN A GREENE/Examiner, Art Unit 1619             


/TIGABU KASSA/Primary Examiner, Art Unit 1619